Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-37 are pending and examined on the merits

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19, 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite the “use” of an agent or antibody but do not recite the steps in the method of use, as explained below.  In the absence of any active, positive steps delimiting how this use is to be practiced, the claims do no fall into one of the four statutory categories.  MPEP 2173.05(q).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is directed to a “use of an agent” in preparation of an anti-tumor drug.  Claims 22-28 are directed to the “use of a protein antibody” in preparation of an anti-tumor drug.  The Claims do not provide any essential steps in the process of preparing the agent or of using the antibodies to treat cancer.  Since these claims do not set forth any essential steps involved in the claimed use of an agent or use of a protein antibody, the metes and bounds of the claims are unclear.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  MPEP 2173.05(q).
Claims 20 and 21, and 29-35 are directed to a composition that refers to claims that recite a “use of an agent” or “use of a protein antibody”, respectively.  Because it is unclear what is being claimed in claims 19 and 22, the metes and bounds of claims, 20, 21, and 29-35 are unclear. 

Claims 26, 27, 33, 34, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine 
Since the SEQ ID NO:1 is inconsistent with a heavy chain variable domain, the term “antibody” is indefinite because the specification does not clearly redefine the term. Below is an alignment between SEQ ID NO:1 (Qy) and the best matching sequence (Db) in the Uniprot database (www.uniprot.org).
RESULT 1
A0A7E6F2H5_OCTVU
ID   A0A7E6F2H5_OCTVU        Unreviewed;      3305 AA.
AC   A0A7E6F2H5;
DT   10-FEB-2021, integrated into UniProtKB/TrEMBL.
DT   10-FEB-2021, sequence version 1.
DT   10-FEB-2021, entry version 1.
DE   SubName: Full=mucin-2 {ECO:0000313|RefSeq:XP_036361924.1};
GN   Name=LOC115215445 {ECO:0000313|RefSeq:XP_036361924.1};
OS   Octopus vulgaris (Common octopus).
OC   Eukaryota; Metazoa; Spiralia; Lophotrochozoa; Mollusca; Cephalopoda;
OC   Coleoidea; Octopodiformes; Octopoda; Incirrata; Octopodidae; Octopus.
OX   NCBI_TaxID=6645 {ECO:0000313|Proteomes:UP000515154, ECO:0000313|RefSeq:XP_036361924.1};
RN   [1] {ECO:0000313|RefSeq:XP_036361924.1}
RP   IDENTIFICATION.
RC   TISSUE=Liver {ECO:0000313|RefSeq:XP_036361924.1};
RG   RefSeq;
RL   Submitted (OCT-2020) to UniProtKB.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   RefSeq; XP_036361924.1; XM_036506031.1.
DR   Proteomes; UP000515154; Genome assembly.
PE   4: Predicted;
SQ   SEQUENCE   3305 AA;  311997 MW;  7182FFF544C84C3C CRC64;

  Query Match             17.3%;  Score 1174;  DB 47;  Length 3305;
  Best Local Similarity   30.3%;  
  Matches  487;  Conservative  152;  Mismatches  658;  Indels  312;  Gaps   65;

Qy          1 AIVMTHTPSSLVTAGGLVTMSCLSSGALLLSGAGAT------LTTGGLPG---PPLLLIT 51
              |   |  ||   |     | :   ||    | |  |       ||   ||   |     |
Db       1284 ATTTTAAPSGTTTLSTATTTTAAPSGTTTPSTATTTTTAPSGTTTAAPPGTTIPSTATTT 1343

Qy         52 TASTA---------------GSGVPAAPTGTAPTLTISSVGAGALAVTTCG--------- 87
              | |||                    |||:||    | ::  |   | ||           
Db       1344 TPSTATTTTAAPSATTTAAPSGTTTAAPSGTTTPSTATTTTAAPSATTTLSTATTTTVPP 1403

Qy         88 AATSTPLTPGTTLGLLGVTLLVSGPGILLPSTLTLSLTCPSGPSGMGVGTIAGTIGPSGL 147
              :||:|| |  ||      |   :  |   ||| | :   | | :         |  ||| 
Db       1404 SATTTPSTASTTTAAPSATTTAAPSGTTTPSTATTTTVAPPGTT---------TAAPSGT 1454

Qy        148 GTLAHITT-----AAALTTAPSLLSGLTISLATSAAGVPLLITSVATAATAATTTCATTT 202
               | : :||     :|  | |||     | : | ||   |   |:  ||| :|||| :| |
Db       1455 TTPSTVTTTTAAPSATTTAAPS----GTTTAAPSATTTPSTATT-TTAAPSATTTLSTET 1509

Qy        203 CAAAGATATAMA----TTGGGTSVTVSSSGTSGSVTPTA-LLPSGTLSLTCSPSGPSLST 257
                 |  :||  |    ||   :: |  |: |: :  |:|   ||   : | :||  : : 
Db       1510 TTTAAPSATTAAPSGTTTAAPSATTTPSTATTTTAAPSATTTPSTATTTTAAPSATTAAP 1569

Qy        258 SGMGVGTIAGPSGLGT--LAHITTAA--ALTTAPSLLSGLTISLATSAA------GVPLL 307
              ||    | | |||  |   |  ||||  | | |||: :  : :  |:||        | :
Db       1570 SGT---TTAAPSGTTTPSTASTTTAAPSATTAAPSVTTTPSTATTTTAAPPGTTTAAPSV 1626

Qy        308 ITSVATATTTCAAAGATATA--MATT---GGGTSVTVSSAILLTGSPASLAVSLGGAAT- 361
               |: :||||| ||   | ||   |||     ||: | |:    | :|::   :     | 
Db       1627 TTTPSTATTTTAAPSGTTTAAPSATTTVAPSGTT-TPSTVTTTTAAPSATPTAAPSGTTT 1685

Qy        362 -----ISTAASLSVSTSGTSGTSTMHTAGGLPGGPPA--LLITLLITLVSALGSGVPAAP 414
                    :|||  : :|:  | |:|   :|     | |    :  : |  :|  :  ||||
Db       1686 AVPSGTTTAAPSATTTAAPSATTTAAPSGTSTPVPSATTTAVPSVTTTTAAPSATTPAAP 1745

Qy        415 SG--------------SGSGTAPTLAIHPVGGGAAATTTCGHIAHAGLTASGGGPS---- 456
              |               | : |  |    ||  |       |    |    |   ||    
Db       1746 SATTTAVPSATTTAAPSRTTTPSTATTTPVPSGTTTAAPSGTTTAAPSATSTAAPSATTT 1805

Qy        457 ------TLAGVTLLVCGPG-----------ILLPSGTLS------LTCSPSG-----PSL 488
                    | |  |     |               || | |       | :|||     || 
Db       1806 PSTAITTTAVPTGTTAAPSATTTPSTATTTTAAPSATTSAAPSRTTTATPSGTTTAAPSR 1865

Qy        489 STSGMGVGTIAGPSGLGLGTLAHITTAAALTTAPSLLSGLTISLATSAAGVPLLITS--- 545
              ::: :  || | |||      |  ||| : || ||  :  | : | ||   |   ||   
Db       1866 TSTAVPSGTTAAPSGTTAAPPATTTTAPSATTTPS--TATTTTAAPSAKTTPATRTSAST 1923

Qy        546 ----------------VATAATAAT-ATTTCAAAGATATAMATTG--GGTSVTVSSAILL 586
                               ||| |||| |||    :| |    |||     |: ||:| |  
Db       1924 PTVVFSKYTSGVTVETTATATTAATSATTIVGTSGRTTAGTATTSAPSTTAATVASTI-- 1981

Qy        587 TGSPASLAVSLGGAATISTAASLSVSTSGTSTM------------HTAGGLPG-----PP 629
               |  |:   :  |: | : : : : : |||:|:             |    ||     | 
Db       1982 -GPSATTTAAPPGSTTAAPSGTTTAAPSGTTTVVPSATTTAAPSATTTAAPPGTTTAAPS 2040

Qy        630 AL----LITLVSALGSGVPAAPSG------SGSGTAPTLAIHPVGGGAAATTTCGHIAGL 679
              |       |  :|  :|  ||||       ||: |  | |  |     ||||     :| 
Db       2041 ATTTPSTATTTTAAPTGTTAAPSATTTAAPSGTTTVATTAA-PSATTTAATTAAP--SGT 2097

Qy        680 TASGGGPSTLAGVTLLVSGPGILLPSGTLS--LTCSPS---------GPSLSTSGMGVGT 728
              | :     | ||     ||     |||| :   | :||          || :|:     |
Db       2098 TTAALSERTTAGTAPATSGTTTTAPSGTTTAGTTAAPSATTTAATTAAPSGTTAAPSATT 2157

Qy        729 IAGPSGLGLGTLAHITTAA--ALTTAPSLL--SGLTISL--ATSAAGVPLLITSVATAAT 782
               | | |      :  ||||  | ||| : :  || | :   ||: ||     :   ||||
Db       2158 TAAPPGTTTAAPSATTTAAPSATTTAGTTIAPSGTTTAAPSATTTAGTTAAPSGTTTAAT 2217



Qy        783 ATTTCAAAGATATAMATTGGGTSVTVSSAIVMTGSPASLSASVGGTVTITCAASGAGAIH 842
              : || ||  || ||  |   ||:    ||   | : |: :|  | |   | ||       
Db       2218 SGTTTAAPSATTTAGTTAPSGTTTAAPSA---TTTAATTAAPSGTTTAATTAAPSGTTTA 2274

Qy        843 ATLATTGGLGGLSPGLLVTAA--LTLAAGVPSAPSG--------SGSGTGTSLLIASLGP 892
              |  |||      :|    |||   |  |   :||||        : ||| |    |:   
Db       2275 APSATTTAGTTTAPSGTTTAAPSATTTAATTAAPSGTTTAATTAAPSGTTTVAPSATTTA 2334

Qy        893 G---APGSTTCGHPTSTPT-----TPGGGTLLGILGVTLLGCGPGILLPSGTLSLTCSPS 944
              |   ||  ||   |::| |      | | |     | |     |     :||   | :||
Db       2335 GTTTAPSGTTTAAPSATTTAATTAAPSGTTTAATSGTTT--AAPSATTTAGT---TTAPS 2389

Qy        945 G-----PSLSTSGMGVGTIAGPSGLGLGTLA----------HITTAAALTTAPSLLTT-A 988
              |     || :|:     | | |||    | |            || |  |||||  || |
Db       2390 GTTTAAPSATTT---AATTAAPSGTTAATTAAPSGTTTAAPSATTTAGTTTAPSGTTTAA 2446

Qy        989 PSLLSGLTISLATSAAGVPLLITSVATAATTTCAAAGATATAMATTGGGTSVTVSSAIVM 1048
              ||     | : ||:||  |   |: ||: ||| | :  |     |   ||:    ||   
Db       2447 PS----ATTTAATTAA--PSGTTTAATSGTTTAAPSATTTAGTTTAPSGTTTAAPSATTT 2500

Qy       1049 TGSPASLAVSLGGAATISTAASLSVSTSGTSTMHTAGGLPGGPPPLLITLVSALGSGVPA 1108
                : |: : :     : :| |: : : |||:|   :|           |: |   :  |:
Db       2501 AATTAAPSGTTTATPSATTTAATTAAPSGTTTAAPSG---------TTTVPSGTTTAAPS 2551

Qy       1109 APSGSGSGTAPTLAIHPVGGGAAATTTCGHIAGLTASGGGPSTLAGVLLVCGPGILLPS- 1167
              | : :|: |||:         ::||||    |  ||:  | :| |      |     || 
Db       2552 ATTTAGTTTAPS---GTTTAASSATTT----AATTAAPSGTTTAATTAAPSGTTTAAPSV 2604

Qy       1168 -GTLSLTCSPSG-----PSLSTSGMGVGTIAGPSGLGLGTLAHITTAAALTTAPSLLGLT 1221
                |   | :|||     || :|:     | | |||         || |  | |||     
Db       2605 TTTAGTTTAPSGTTTAAPSATTT---TATTAAPSG---------TTTAGTTAAPSGTTTA 2652

Qy       1222 ISLATSAAGVPLLITSVATAATATTCAAAGATATAMATTGGGTSVTVSSAIVMTGSPASL 1281
                 ||: ||     |: | : | |    |  : |  | |   || | ::|   | : |  
Db       2653 APSATTTAG-----TTAAPSGTTTAGTTAAPSGTTTAATTAATSGTTTAAPSGTTTAAPS 2707

Qy       1282 AVSLGGAATISTASLSVSTSGTSTMHTAGGLPGGLPGGPPPLLITLVSALGSGVPAAPSG 1341
              | :  |  |  : : : :|| |:|  |     |    |         :   ||  |||||
Db       2708 ATTTAGTTTAPSGTTTAATSATTTAVTTAAPSGTTTAG--------TTTAPSGTTAAPSG 2759

Qy       1342 ------SGSGTAPTLAIHPVGGGAAA--TTTCGHIAGLTASGGGPSTLA 1382
                    ||: || | |: | |   ||   ||     | | :    :| |
Db       2760 TTTAAPSGTTTAATTAV-PSGTPTAAPSATTIAAPTGTTTAAPSATTTA 2807


Since the SEQ ID NO:1 is inconsistent with a heavy chain variable domain, the term “antibody” is indefinite because the specification does not clearly redefine the term.
	Regarding claim 34, the claim requires that the anti-tumor pharmaceutical composition to comprise amino acid modifications that result in an antibody to have “the same biological activity as SEQ ID NO:1”.  As noted above, it is unclear the identity of the polypeptide comprising the amino acid sequence of  SEQ ID NO:1, and thus cannot determine the biological activity of a protein comprising the amino acid sequence of SEQ ID NO:1.  Therefore, the metes and bounds of claim 34 are unclear.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "[t]he anti-tumor pharmaceutical composition of claim 17" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 17 has been canceled.
For the purposes of compact prosecution, claim 36 will be read as “The anti-tumor pharmaceutical composition of claim 31, wherein the protein antibody is a therapeutic antibody that targets to PL2L60 and/or inhibits activation of STAT3 and BCL2.”


	
For the purposes of compact prosecution:
Claim 19 will be read as “an anti-tumor drug comprising an agent for inhibiting expression of a PIWIL2 gene”. 
Claim 22 will be read as “an anti-tumor drug comprising an antibody against products of a PIWIL2 gene”. 
Claim 23 will be read as “protein antibody of claim 22 wherein the antibody is an anti-PL2L antibody”. 
Claim 24 will be read as “protein antibody of claim 23 wherein the anti-PL2L protein antibody comprises at least one of anti-PL2L80, anti-PL2L80A, anti-PL2L60, anti-PL2L60A, anti-PL2L50 and anti-PL2L40 protein antibodies.”
Claim 25 will be read as “protein antibody of claim 24 wherein the anti-PL2L protein antibody is an anti-PL2L60 protein antibody”. 
Claim 26 will be read as “the protein antibody of claim 25 wherein the anti-PL2L60 protein antibody is selected from: an antibody that inhibits STAT3 or BCL2 gene activation, and a KAO3 monoclonal antibody”.
	Claim 27 will be read as “the protein antibody of claim 26 wherein the tumor to be treated comprises any one of breast cancer, lung cancer, liver cancer, bladder cancer, cervical cancer, prostate cancer, gastric cancer, lymphoma, melanoma, leukemia, colorectal cancer, ovarian cancer and testicular germ cell tumors”. 
Claim 28 will be read as “the protein antibody of claim 22 wherein the tumor to be treated comprises any one of breast cancer, lung cancer, liver cancer, bladder cancer, cervical cancer, prostate cancer, gastric cancer, lymphoma, melanoma, leukemia, colorectal cancer, ovarian cancer and testicular germ cell tumors”. 
Claim 33 will be read as “The anti-tumor pharmaceutical composition of claim 32, wherein the anti-PL2L60 protein antibody is a KAO3 monoclonal antibody.”
Claim 37 will be read as “A method for treating a tumor, comprising: administration of a KAO3 monoclonal antibody; and the tumor comprises any one of breast cancer, lung cancer, liver cancer, bladder cancer, cervical -5-cancer, prostate cancer, gastric cancer, lymphoma, melanoma, leukemia, colorectal cancer, ovarian cancer and testicular germ cell tumors”.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 27, 33, 37 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims are directed to a specific KAO3 monoclonal antibody which comprises distinct variable and constant sequences with unique post-translational modification.  The KAO3 hybridoma is required to produce the claimed KAO3 monoclonal antibody (paragraph 0133).  As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the KAO3 hybridoma that is used to produce the KAO3 monoclonal antibody, or the KAO3 monoclonal antibody. 
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. Beck et al. (Current Pharmaceutical Biotechnology (2008) 9(6):482-501) evidence that antibody glycosylation is affected by the cell type used to produce the antibodies (page 484, 1st column, paragraph 4, lines 10-22, continuing on 2nd column, lines 1-8). Chung et al. evidence that the structure and composition of carbohydrates affects the function of the Fc region of antibodies (AIDS 2014, 28:2523–2530, page 2523, Results). Thus the KAO3 hybridoma cells used by the applicant to produce the claimed KAO3 monoclonal antibody or the KAO3 monoclonal antibody are necessary to make and use the claimed invention.
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Cell Proliferation, 2014, 47, 448–456), as evidenced by Dumont (“jetPRIME® transfection reagent Short protocol - DNA Transfection”; 2019; downloaded from  https://www.polyplus-transfection.com/products/jetprime/#o62019, 05/12/2021). 
Chen et al. teach a method of inhibiting the growth of HepG2 hepatocellular carcinoma cells by decreasing (inhibiting) expression of the PIWIL2 gene. Chen et al. transfected HepG2 cells with plasmid DNA (anti-tumor drugs) containing either TALEN nuclease genes that inactivate the PIWIL2 gene (page 449, 2nd column, 3rd paragraph, lines 1-14), or an anti-PIWIL2 siRNA expression vector (page 449, 1st column, 3rd paragraph, lines 3-5). Knockout of PIWIL2 genes by use of TALEN nucleases decreased growth of HepG2 cells (page 452, Figure 4). Reducing PIWIL2 expression using siRNA reduced HepG2 cell proliferation and decreased the inhibitory effect of TGF-β (page 453, Figure 5c, d). Therefore, the plasmids containing the TALEN nuclease genes and the anti-PIWIL2 siRNA gene are agents for inhibiting expression of a PIWIL2 gene, thus meeting the limitations of claim 19
In order to introduce the TALEN and siRNA plasmid DNAs into the HepG2 cells, Chen et al. used a jetPRIME kit according to the manufacturer’s protocols (page 449, 2nd column, 2nd paragraph, lines 2-4). As evidenced by Dumont, according to the jetPRIME protocol, DNA is first diluted with jetPRIME buffer, then jetPrime reagent is added (diluents; creating a drug comprising the agents for inhibiting expression of a PIWIL2 gene; see page 1, “Day 1”). According to the instant specification, the “adjuvant” of claim 20 includes a diluent (page 6, 8th line from bottom); thus Chen et al. meets the limitations of claims 20 and 21.

Claim(s) 19-33, 35, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2012/051282 as evidenced by Gao et al. (Journal of Clinical Oncology 2016, 34, e14001. https://doi.org/10.1200/JCO.2016.34.15_suppl.e14001).
Claim 11 of WO2012/051282 recites a composition comprising an antibody which binds at least one of a PIWIL2 peptide or a PL2L protein and a pharmaceutically acceptable, sterile injection medium. Claim 57 of WO2012/051282 recites a composition comprising an antibody to either PIWIL2 peptide or a PL2L protein and at least one excipient and/or at least one pharmaceutically acceptable vehicle. The compositions of WO2012/051282 comprise diluents ([00287], lines 1-2). WO2012/051282 also teaches that antibody KAO3 binds PL2L proteins, including PL2L60 ([0113]). As evidenced by Gao et al., KAO3 is effective against tumors derived from breast, lung, and cervical cancer cells (Results, lines 10-15). This meets the limitations of claims 19-28.
Regarding claim 29-33, 35, 36 per definition of the instant specification, a diluent is a pharmaceutical adjuvant (page 6, line 8 from the bottom). Thus WO2012/051282 meets the limitations of claim 29-33, 35, 36.

Claims 19-33, 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. as evidenced by WO2012/051282.
Gao et al. teach a method of preventing xenograft tumors in mice by pretreating tumor cells with a KAO3 antibody before injecting the cells into mice. Gao et al. also teach a method of treating tumor xenografts in mice derived from breast cancer, lung cancer, and cervical cancer by injection of the KAO3 antibody (Results). In order to be used to expose the cells, or inject the tumors, KAO3 antibody would have to be dissolved or diluted; that is, prepared as a pharmaceutical composition or anti-tumor drug comprising a diluent and the KAO3 antibody. As evidenced by WO2012/051282 teaches that antibody KAO3 binds PL2L proteins, including PL2L60 ([0113]). This meets the limitations of claims 19-33, 35-37. 

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY L. MCDERMOTT whose telephone number is (571)272-0486.  The examiner can normally be reached on Monday - Friday 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY L. MCDERMOTT/            Examiner, Art Unit 1643                                                                                                                                                                                            

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643